

Exhibit 10.6


EXPEDIA, INC. STOCK OPTION AGREEMENT
THIS AGREEMENT (this “Agreement”), dated March 2, 2018, is entered into by and
between Expedia, Inc., a Delaware corporation (the “Corporation”) and Robert
Dzielak (the “Participant”). All capitalized terms used herein, to the extent
not defined, shall have the meanings set forth in the Corporation’s Fourth
Amended and Restated 2005 Stock and Annual Incentive Plan (as amended from time
to time, the “Plan”).
1. Award of Stock Option
Subject to the provisions of this Agreement and the Plan, the Corporation hereby
grants to the Participant on March 2, 2018 (the “Grant Date”) an option to
purchase 51,280 Shares, at the exercise price of $104.50 per Share (the “Stock
Option”). The Stock Option shall be a Nonqualified Stock Option. Unless earlier
terminated pursuant to the terms of this Agreement, the Stock Option shall
expire on the seventh anniversary of the Grant Date.
2. Vesting
(a) Subject to (i) the terms and conditions of this Agreement and the provisions
of the Plan, and (ii) the Participant’s continuous employment by the Corporation
or one of its Subsidiaries or Affiliates through the applicable vesting date,
the Stock Option shall vest and become exercisable with respect to 25,640 Shares
(the “Tranche 1 Option”) on September 30, 2021 if the average closing price of a
Share during (x) the period commencing October 1, 2020 through September 30,
2021, or (y) the period commencing April 1, 2021 through September 30, 2021
equals or exceeds $180 (subject to equitable adjustment in the case of an
adjustment pursuant to Section 3(d) of the Plan, the “First Stock Price Goal”).
(b) Subject to (i) the terms and conditions of this Agreement and the provisions
of the Plan, and (ii) the Participant’s continuous employment by the Corporation
or one of its Subsidiaries or Affiliates through the applicable vesting date,
the Stock Option shall vest and become exercisable with respect to 25,640 Shares
(the “Tranche 2 Option”) on September 15, 2021 if the average closing price of a
Share during (x) the period commencing September 16, 2020 through September 15,
2021, or (y) the period commencing March 16, 2021 through September 15, 2021
equals or exceeds $200 (subject to equitable adjustment in the case of an
adjustment pursuant to Section 3(d) of the Plan, the “Second Stock Price Goal”).
3. Termination of Employment; Change in Control
(a) Termination of Employment. Except as set forth below, Section 5(i) of the
Plan shall govern the treatment of the Stock Option upon Participant’s
Termination of Employment. For the avoidance of doubt, Section 5(i)(iv) of the
Plan shall not govern the treatment of Participant’s Stock Option upon





--------------------------------------------------------------------------------





Participant’s Termination of Employment for Good Reason or without Cause; the
treatment of the Stock Option under such circumstances shall be governed by
Section 3(a)(i)-(iv) of this Agreement.
(i) For purposes of this Agreement, the terms “Cause” and “Good Reason” shall
have the meanings ascribed to such terms set forth in any employment agreement
by and between the Participant and the Corporation (the “Employment Agreement”),
or otherwise, in the Plan.
(ii) In the event of Participant’s Termination of Employment prior to September
30 2021 by the Participant for Good Reason or by the Corporation without Cause,
other than by reason of death or Disability, subject to (A) Participant’s
compliance with the restrictive covenants set forth in Section 2 of the
Employment Agreement, and (B) Participant signing and not revoking a separation
agreement and release of claims in favor of the Corporation and its affiliates
in a form that is satisfactory to the Corporation that becomes effective no
later than sixty (60) days following Participant’s employment termination date
or such earlier date required by the release agreement, the Tranche 1 Option
shall remain outstanding, and, if the First Stock Price Goal is satisfied, the
Tranche 1 Option shall vest on September 30, 2021 as to 610 Shares for each full
month from and after March 30, 2018 through the date of Participant’s
Termination of Employment (subject to a maximum of 25,640 Shares) and the
unvested portion of the Tranche 1 Option shall be forfeited and canceled.
(iii) In the event of Participant’s Termination of Employment prior to September
15 2021 by the Participant for Good Reason or by the Corporation without Cause,
other than by reason of death or Disability, subject to (A) Participant’s
compliance with the restrictive covenants set forth in Section 2 of the
Employment Agreement, and (B) Participant signing and not revoking a separation
agreement and release of claims in favor of the Corporation and its affiliates
in a form that is satisfactory to the Corporation that becomes effective no
later than sixty (60) days following Participant’s employment termination date
or such earlier date required by the release agreement, the Tranche 2 Option
shall remain outstanding, and, if the Second Stock Price Goal is satisfied, the
Tranche 2 Option shall vest on September 15, 2021 as to 610 Shares for each full
month from and after February 28, 2018 through the date of Participant’s
Termination of Employment (subject to a maximum of 25,640 Shares) and the
unvested portion of the Tranche 2 Option shall be forfeited and canceled.
(iv)    In the event of Participant’s Termination of Employment by the
Participant for Good Reason or by the Corporation without Cause, other than by
reason of death or Disability, the vested portion of the Stock Option (including
any portion that vests pursuant to this Section 3) shall remain exercisable
until the 90th day following the date on which such portion of the Stock Option
vests.
(b) Change in Control. The Plan shall govern the treatment of the Stock Option
in the event of a Change in Control.


2



--------------------------------------------------------------------------------





4. Terms of Employment; Termination of Employment by the Corporation for Cause
(a) Nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue in the employ or service of the Corporation or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate the Participant’s employment or service at any time.
(b) In the event the Participant exercises any portion of the Stock Option
within two years prior to the Participant’s Termination of Employment for Cause,
the Participant agrees that the Corporation shall be entitled to recover from
the Participant, at any time within two years following such exercise, and the
shall pay over to the Corporation, the excess of (i) the aggregate Fair Market
Value of the Common Stock subject to such exercise on the date of exercise over
(ii) the aggregate exercise price of the Common Stock subject to such exercise
on the date of exercise.


3



--------------------------------------------------------------------------------







5. Taxes and Withholding
No later than the date as of which an amount in respect of the Stock Option
first becomes includible in the Participant’s gross income for federal, state,
local or foreign income or employment or other tax purposes, the Participant
shall pay to the Corporation or make arrangements satisfactory to the Committee
regarding payment of any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount and the Corporation
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant (either directly or
indirectly through its agent), federal, state, local and foreign taxes of any
kind required by law to be withheld. Notwithstanding the foregoing, the
Corporation shall be entitled to hold the shares of Common Stock issuable to the
Participant upon exercise of the Participant’s Stock Option until the
Corporation or the agent selected by the Corporation to manage the Plan under
which the Stock Option has been issued (the “Agent”) has received from the
Participant (i) a duly executed Form W-9 or W-8, as applicable and (ii) payment
for any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any portion of such Stock Option.
6. Conflicts and Interpretation
Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between any information posted on the Morgan
Stanley Benefit Access System or successor system and this Agreement, the Plan
and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System or successor
system, this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.
7. Data Protection
The Participant authorizes the release from time to time to the Corporation (and
any of its Subsidiaries or Affiliates) and to the Agent (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). Without limiting the above, the Participant permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information


4



--------------------------------------------------------------------------------





(including any professional and personal data that may be useful or necessary
for the purposes of the administration of the Plan and/or this Agreement and/or
to implement or structure any further grants of equity awards (if any)). The
Participant hereby authorizes the Relevant Information to be transferred to any
jurisdiction that the Corporation, his or her employing company or the Agent
considers appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
8. Amendment
The Committee may unilaterally amend the Stock Option, prospectively or
retroactively, but no such amendment shall, without the Participant’s consent,
materially impair the rights of the Participant with respect to the Stock
Option, except such an amendment made to cause the Stock Option to comply with
applicable law, stock exchange rules or accounting rules.
9. Notification of Changes
Any changes to this Agreement shall be communicated (either directly by the
Corporation or indirectly through any of its Subsidiaries, Affiliates or the
Agent) to the Participant electronically via email (or otherwise in writing)
promptly after such change becomes effective.
10. Other Restrictions
The Participant acknowledges that the Participant is subject to:
(i) the Corporation's policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, the
Participant may be prohibited from selling Shares issued upon the exercise of
any stock option other than during an open trading window;
(ii) the Corporation’s Stock Ownership Policy applicable to senior executives
(as in effect from time to time and any successor policies); and
(iii) any applicable Clawback Policy of the Corporation (whether or not in
effect on the date of this Agreement); and
Your acceptance of this Stock Option shall constitute your acknowledgment of,
and agreement to, all such terms, conditions, limitations and restrictions.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, as of the Grant Date, the Corporation has caused this
Agreement to be executed on its behalf by a duly authorized officer, and the
Participant has hereunto set the Participant’s hand. Electronic acceptance of
this Agreement pursuant to the Corporation’s instructions to the Participant
(including through an online acceptance process managed by the Agent) shall
constitute execution of the Agreement by the Participant.
EXPEDIA, INC.




/s/ Nichole Krishnamurthy    
Name: Nichole Krishnamurthy
Title: Chief People Officer


Robert Dzielak, Participant
/s/ Robert Dzielak        


[Signature Page to Dzielak Performance-Based Stock Option Agreement]